Citation Nr: 0217828	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  02-15 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
August 1966 and from September 1966 to July 1985.  He died 
in May 2000; the appellant is his surviving spouse.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2001 rating decision issued 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
benefits sought on appeal.  The appellant, through her 
representative, highlighted that it appeared that the coding 
page of the September 2001 rating decision reflects that the 
benefits sought on appeal were granted.  While the improper 
codes were entered on the coding page, the September 21, 
2001, rating decision clearly indicated to the appellant 
that the benefits sought on appeal had been denied as did 
the September 28, 2001, notice letter.  As evinced by her 
October 2001 notice of disagreement and her subsequent 
timely perfection of appeal, the appellant clearly 
understood that the benefits she sought on appeal had been 
denied.  Accordingly, the appellant was not harmed by the 
coding page of the September 2001 rating decision.  

The appellant was afforded a hearing at the RO in June 2002.



FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been developed and obtained.

2.  The immediate cause of the veteran's death in May 2000 
was identified on the death certificate metastatic 
nasopharyngeal carcinoma.

3.  The veteran's nasopharyngeal carcinoma was not present 
during service, was not acquired in service, and is not 
otherwise attributable to the his service, to include 
exposure therein to Agent Orange.

4.  Prior to his death, the veteran had established service 
connection for bilateral pes planus, a deformity of the left 
and right big toe, inguinal hernia repair residuals, tinea 
versicolor, right testicle atrophy, and hearing loss in the 
left ear for a combined disability evaluation of 30 percent.

5.  The veteran's service-connected disabilities are not 
shown to have been related to the cause of his death, 
contributed to or accelerated his death, or rendered him 
materially less capable of resisting death.

6.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.


CONCLUSIONS OF LAW

1.  Nasopharyngeal carcinoma, claimed as due to Agent Orange 
exposure, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).

2.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to the cause 
of his death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102 3.312 (2002).

3.  The required conditions for eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code have not been met.  38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

Fist, VA must notify the claimant of evidence and 
information necessary to substantiate her claims and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was informed of the laws, regulations, and 
evidence pertinent to establishing benefits sought on appeal 
via letter in July 2000 and May 2001, and the July 2002 
Statement of the Case (SOC).  The July 2002 SOC additionally 
informed the appellant that VA would try to help her by 
getting such things as medical records, employment records, 
or records from other government agencies but that she had 
to give enough information about the records so that a 
request could be made.  She was also informed that it was 
her responsibility to make sure that the records were 
received.  The Board finds that VA's duties to assist the 
claimant and to notify her of the evidence necessary to 
substantiate her claims has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  In the instant case, the veteran's 
service medical records, private treatment records, death 
certificate, and etiology opinions have been associated with 
the claims folder.  Also of record is a transcript of the 
appellant's June 2002 hearing.  The appellant has identified 
no additional evidence.  Therefore, the Board concludes that 
no further assistance to the appellant regarding development 
of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II. Service Connection for Cause of Death

The appellant asserts that the death of her husband was 
related to active duty such that service connection for his 
cause of death should be assigned.  She specifically asserts 
that his nasopharyngeal carcinoma resulted from exposure to 
Agent Orange while on active duty in the Republic of Vietnam 
during the Vietnam Era.  After a complete and thorough 
review of the record, however, the Board finds that her 
assertion is not supported by the evidence, and that her 
claim fails.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2002).  
A contributory cause of death is inherently one that is not 
related to the principal cause of death.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was 
a causal connection.  38 C.F.R. § 3.312 (c)(1) (2002).

In addition, there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  In such 
cases, there is for consideration whether there is a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2002).

In claims involving entitlement to service connection for 
the cause of a veteran's death and in situations in which 
service connection had not been established for the fatal 
disability prior to death, an initial area of inquiry is 
whether the veteran's fatal disorder had been incurred in or 
aggravated in service; that is, whether that fatal disorder 
should have been service connected.  See 38 C.F.R. § 3.312 
(2002).

Exposure to Herbicide Agents

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(e) (2002).  Regulations pertaining to 
Agent Orange exposure have expanded to include all 
herbicides used in Vietnam.  If a veteran served on active 
duty in Vietnam during the Vietnam era and has one of the 
enumerated conditions, the veteran is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f) (West Supp. 2002); see McCartt v. West, 12 Vet. 
App. 164 (1999).

The diseases for which service connection may be presumed 
due to an association with exposure to herbicide agents 
consist of Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, cancer of the lung, bronchus, larynx or trachea, and 
soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 3.309(e) 
(2002). 

In the instant case, the evidence of record reveals that the 
veteran was diagnosed with nasopharyngeal carcinoma in 
December 1996.  The medical records, including the death 
certificate, collectively show that the cancer resulted in 
his May 2000 death. The veteran served on active duty from 
October 1962 to August 1966 and from September 1966 to July 
1985, including service in the Republic of Vietnam during 
the Vietnam Era.

The appellant argues that the veteran's pharyngeal carcinoma 
was due to exposure to Agent Orange during active duty.  The 
veteran had active service in Vietnam; however, he is 
presumed to have been exposed to Agent Orange in service 
only if he had one of the Agent Orange presumptive diseases.  
McCartt, supra.  Pharyngeal carcinoma is not a disease 
subject to presumptive service connection under the legal 
provisions related to Agent Orange.  Thus, in order for the 
veteran's pharyngeal carcinoma to be deemed service 
connected, there would have to be competent medical evidence 
to link it with his service.  There is no such competent 
medical evidence.  Statements by the appellant, to the 
effect that the veteran's cancer was due to Agent Orange 
exposure do not constitute competent medical evidence, 
since, as a layperson, she has no competence to give a 
medical opinion on diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The appellant has asserted that the nasopharynx is a part of 
the respiratory system and should therefore qualify as a 
condition for presumptive service connection.  A November 
2000 letter from Thomas W. Butler, M.D., reflects that, in 
the doctor's opinion, the nasopharynx included the upper 
respiratory system and that, accordingly, an association 
between respiratory cancer and exposure to Agent Orange 
would be applicable in the veteran's case.  A June 2002 
letter from William P. Magdycz, M.D., reflects that 
nasopharynx "represents an important subsite of the upper 
aerodigestive tract, like the oral cavity, oropharynx, 
hypopharynx and larynx" and that as other upper 
aerodigestive carcinoma originate from presumed Agent Orange 
exposure, so should the veteran's carcinoma.

In contrast, the Secretary of the VA, under the authority of 
the Agent Orange Act of 1991, Pub.L. 102-4, 105 Stat.11, has 
specifically determined, based on reports of the National 
Academy of Sciences (NAS) and other medical and scientific 
studies, that a presumption of service connection does not 
apply to nasopharyngeal cancer under the Agent Orange 
provisions.  Based on medical and scientific information, 
the VA Secretary has concluded that credible evidence 
against an association between nasopharyngeal cancer and 
herbicide exposure outweighs the credible evidence for such 
association, and a positive association does not exist.  See 
64 Fed. Reg. 59,232 (1999) (discussing studies considered by 
the NAS as to nasopharyngeal and Agent Orange); see also 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002). 

The Agent Orange presumption only applies to the listed 
diseases, and the presumption may not be applied to an 
unlisted disease just because of anatomic proximity.  
Accordingly, the Board finds that the veteran is not 
entitled to a presumption of service connection for 
nasopharyngeal carcinoma as is it not one of the enumerated 
conditions for which service connection may be granted on a 
presumptive basis.  See 38 C.F.R. § 3.309(e) (2002).

Entitlement to Service Connection Other Than on a 
Presumptive Basis
 
The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994); see also Brock v. 
Brown, 10 Vet. App. 155 (1997).  Accordingly, the Board will 
proceed to evaluate the appellant's claim under the 
provisions governing direct service connection.

Service connection is granted for a disability resulting 
from an injury suffered or disease contracted while in 
active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110; 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise 
is more than evidence that merely suggests a possible 
outcome.  Instead, there must be at least an approximate 
balance of positive and negative evidence for the veteran to 
prevail.  Id. at 56.

The veteran was diagnosed with nasopharyngeal carcinoma in 
December 1996, more than a decade after his 1985 discharge 
from active duty and more than two decades after the Vietnam 
Era.

A November 2000 letter from Dr. Magdycz reflects that given 
that the veteran was exposed to Agent Orange and other 
chemical agents on his tours in Vietnam and the 20- to 30-
year delay in the appearance of cancers linked to some toxin 
exposures, "Agent Orange cannot be ruled out as an inciting 
agent for [the veteran's] carcinoma".  A June 2002 letter 
from Dr. Magdycz reflects that the veteran's sole risk 
factor for developing nasopharyngeal carcinoma was his Agent 
Orange exposure while in Vietnam, other upper aerodigestive 
tract carcinomas are presumed as originating from Agent 
Orange exposure, and, consequently, the veteran's carcinoma 
should be considered a likely result of Agent Orange 
exposure.  When a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
what may be characterized as "non-evidence".  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993); but see Lee v. Brown, 10 
Vet. App. 336, 338 (1997) (an etiological opinion should be 
viewed in its full context, and not characterized solely by 
the medical professional's choice of words).  The 
etiological opinions rendered by the physician indicate that 
exposure to Agent Orange cannot be "ruled out" as a cause of 
the veteran's cancer and that his cancer should be 
considered a "likely result" of Agent Orange exposure.  
Neither of Dr. Magdycz's opinions provide a definite causal 
connection or even provide an opinion which attributes the 
veteran's cancer as least as likely as not to Agent Orange 
exposure.  Additionally, the context of Dr. Magdycz's 
opinion reveals that he relied on the fact that other upper 
aerodigestive tract carcinomas are presumed as originating 
from Agent Orange and the veteran's carcinoma should 
accordingly be considered a likely result of exposure as 
well.  As previously indicated, the Secretary of the VA, 
under the authority of the Agent Orange Act of 1991, Pub.L. 
102-4, 105 Stat.11, has specifically determined, based on 
NAS reports and other medical and scientific studies, that a 
presumption of service connection does not apply to 
nasopharyngeal cancer under the Agent Orange provisions.  
Supra.  Therefore, in light of the context of the 
etiological opinions rendered, the Board finds that the 
opinions are not probative medical evidence to attribute the 
veteran's nasopharyngeal carcinoma to active duty.  Id; see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Additionally, the Board carefully considered the appellant's 
testimony and statements regarding the etiology of the 
veteran's nasopharyngeal carcinoma.  While the appellant has 
alleged that the veteran's nasopharyngeal carcinoma was 
caused by exposure to herbicide agents that occurred during 
active service, as previously indicated, the evidence does 
not demonstrate that she has the requisite medical training 
or expertise that would render her opinions competent in 
this matter.  The appellant has additionally asserted, in 
the alternative, that the veteran's nasopharyngeal carcinoma 
resulted as a residual of a flashgun injury received while 
on active duty.  Likewise, the evidence does not demonstrate 
the requisite medical training or expertise to render her 
opinion competent.  As a layperson, she is not qualified to 
render such opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In short, the Board concludes that probative, competent 
evidence does not attribute the veteran's nasopharyngeal 
carcinoma to his active duty such service connection is 
warranted.  See 38 C.F.R. § 3.303 (2002).


Service-Connected Disabilities as a Principal or 
Contributory Cause of Death

The second question that must be resolved, with regard to 
the issue of entitlement to service connection for the cause 
of the veteran's death, is whether a service-connected 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (2002).  In the instant 
case, the veteran had established service connection for 
bilateral pes planus, a deformity of the left and right big 
toe, inguinal hernia repair residuals, tinea versicolor, 
right testicle atrophy, and hearing loss in the left ear for 
a combined disability evaluation of 30 percent.  The 
question that must be resolved, therefore, is: did bilateral 
pes planus, a deformity of the left and right big toe, 
inguinal hernia repair residuals, tinea versicolor, right 
testicle atrophy, or hearing loss in the left ear result in 
or contribute to the veteran's death.  The Board must answer 
in the negative.  The evidence of record is completely void 
of any medical evidence which indicates, suggests, or even 
hints that any of the veteran's service-connected 
disabilities were related to the cause of his death, 
contributed to or accelerated his death, or rendered him 
materially less capable of resisting death.  Accordingly, 
the Board concludes that the evidence of record does not 
establish that the veteran's service-connected disabilities 
resulted in or contributed to his death.  See 38 C.F.R. 
§ 3.312 (2002).

Conclusion: Cause of Death Claim

In brief, the weight of the evidence establishes that the 
veteran's nasopharyngeal carcinoma, which led to his death, 
was neither incurred in nor aggravated by his service, and 
the criteria for service connection for the cause of death 
are not met.  As the preponderance of the evidence is 
against the appellant's claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection for the 
cause of the veteran's death must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

III.  DIC Claim

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  38 C.F.R. § 3.807(a) (2002).  In this 
case, the veteran did not have a permanent and total 
service-connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service connected.  Accordingly, 
the Board finds that the appellant has not met the 
conditions for eligibility for dependent's educational 
assistance under Chapter 35, Title 38, United States Code.  
In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is so 
approximately balanced as to warrant its application.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.807 (2002).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

